Case 2:19-cv-02704-SHM-tmp Document 60 Filed 04/30/21 Page 1 of 5         PageID 1319



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF TENNESSEE
                            WESTERN DIVISION

                                           )
  TAYLOR BENOIST,                          )
                                           )
         Plaintiff,                        )
                                           )
                                           )
                                           )
  v.                                       )   No. 2:19-cv-02704-SHM-tmp
                                           )
  TITAN MEDICAL MANUFACTURING,             )
  LLC,                                     )
                                           )
         Defendant.                        )
                                           )

                       ORDER DENYING MOTION TO STRIKE


       Before the Court is Defendant Titan Medical Manufacturing,

 LLC’s     (“Titan”)    November     16,   2020    Motion      to   Strike    (the

 “Motion”). (D.E. No. 45.) Plaintiff Taylor Benoist (“Benoist”)

 responded on December 2, 2020. (D.E. No. 53.) The Motion is

 DENIED.

       Benoist filed a complaint against Titan on October 16, 2019.

 (D.E. No. 1.) Titan answered on November 14, 2019. (D.E. No. 8.)

 On October 26, 2020, Titan filed its motion for summary judgment.

 (D.E. No. 33.) On October 26, 2020, Benoist filed her motion for

 partial     summary     judgment.    (D.E.       No.   34.)    Benoist      filed

 corrections to that motion on October 26, 2020, and October 29,

 2020. (D.E. Nos. 35, 38.)
Case 2:19-cv-02704-SHM-tmp Document 60 Filed 04/30/21 Page 2 of 5            PageID 1320



       On November 2, 2020, Benoist filed her response to Titan’s

 motion for summary judgment. (D.E. No. 42.) Benoist included in

 that filing a Supplement [sic] Statement of Facts Response and

 Additional      Facts    (the   “Statement”).             (D.E.   No.   42-1.)     The

 Statement    was    formatted      so    that       the   additional    facts     were

 interspersed with the responses to Titan’s statements of fact.

 (See id.)

       On November 16, 2020, Titan filed the Motion seeking to

 strike portions of Benoist’s Statement. (D.E. No. 45.) Titan

 argues that the Statement should be stricken for failing to

 comply with the Federal Rules of Civil Procedure and the Local

 Rules.   Titan     argues   that     the         Statement   improperly    disputes

 Titan’s statement of facts by failing to include citations to

 the   record.    (D.E.    No.   45      at       1008.)   Titan   argues   that    the

 Statement improperly presents additional facts because those

 facts are not compiled in a concise statement, include facts,

 which if contained in a concise statement, would exceed the page

 allotment for that statement, and do not include citations to

 the record when stating the additional facts. (D.E. No. 45 at

 1008-09.) Titan did not respond to the additional facts that

 exceeded the page limit, but reserved the right to respond if

 its Motion were denied. (D.E. No. 45 at 1010 n.3.)

       Benoist responds that Titan’s only meritorious argument is

 that the Statement includes additional facts that exceed five

                                              2
Case 2:19-cv-02704-SHM-tmp Document 60 Filed 04/30/21 Page 3 of 5    PageID 1321



 pages when compiled in a concise statement. (D.E. No. 53 at

 1272.) Benoist acknowledges that she exceeded the page limit in

 the Local Rules, but she says that, because motions to strike

 are disfavored, she should be admonished to file in compliance

 with the Local Rules in the future. (Id.)

       The Federal Rules of Civil Procedure provide no grounds for

 motions   to   strike   documents       that    are   not   pleadings.    See

 Fed.R.Civ.P. 12(f) (“The court may strike from a pleading . . .

 .”); Fox v. Michigan State Police Dep’t, 173 F. App’x 372, 375

 (6th Cir. 2006) (“Under Fed.R.Civ.P. 12(f), a court may strike

 only material that is contained in the pleadings.”); United

 States v. Crisp, 190 F.R.D. 546, 550 (E.D. Cal. 1999) (“The

 Federal Rules of Civil Procedure do not provide for a motion to

 strike    documents     or   portions      of    documents     other     than

 pleadings.”); cf. Barnaby v. Witkowski, 758 F. App’x 431, 435

 (6th Cir. 2018) (affirming district court’s striking of the last

 page of a response brief that was longer than the local rules

 allowed because the interpretation and application of local rules

 are matters within the district court’s discretion (internal

 quotations omitted)).

       The Statement is not a pleading and cannot be stricken.

 Pleadings, under Federal Rule of Civil Procedure 7(a), are: “(1)

 a complaint; (2) an answer to a complaint; (3) an answer to a

 counterclaim designated as a counterclaim; (4) an answer to a

                                     3
Case 2:19-cv-02704-SHM-tmp Document 60 Filed 04/30/21 Page 4 of 5       PageID 1322



 crossclaim; (5) a third-party complaint; (6) an answer to a

 third-party complaint; and (7) if the court orders one, a reply

 to an answer.” Fed.R.Civ.P. 7(a). The Statement is attached to

 a   response   brief,   which    does       not   fit   the   definition   of   a

 pleading. No portion of it can be stricken. See Fox, 173 F. App’x

 at 375 (“Exhibits attached to a dispositive motion are not

 ‘pleadings’ within the meaning of Fed.R.Civ.P. 7(a) and are

 therefore not subject to a motion to strike under Rule 12(f).”).

       Although the Motion must be denied because the Statement is

 not a pleading, “[a] motion to strike matters that are not part

 of the pleadings may be regarded as an ‘invitation’ by the movant

 ‘to consider whether [proffered material] may properly be relied

 upon.’” Crisp, 190 F.R.D. at 550 (quoting Monroe v. Bd. Of Educ.,

 65 F.R.D. 641, 645 (D. Conn. 1975) (“[A] motion to strike has

 sometimes been used to call to courts’ attention questions about

 the   admissibility     of      proffered         material    in   [ruling      on

 motions].”); see also Wimberly v. Clark Controller Co., 364 F.2d

 225, 227 (6th Cir. 1966) (“The motion to strike the affidavits

 was filed pursuant to Rule 12(f) . . . . This rule specifically

 relates to matters to be stricken from pleadings but does not

 make provision for testing the legal sufficiency of affidavits

 by a motion to strike. At best, the motion to strike raised an

 issue as to the admissibility of the evidence offered in the

 affidavit, and the competency of the affiant to testify to the

                                         4
Case 2:19-cv-02704-SHM-tmp Document 60 Filed 04/30/21 Page 5 of 5   PageID 1323



 matters stated therein. . . . The Court has discretion to

 disregard those facts which would not be admissible in evidence,

 and to rely on those facts which are competent evidence.”). The

 Court will consider whether, for example, facts presented without

 citation to the record are reliable when deciding the cross

 motions for summary judgment.

       The Motion is DENIED. Counsel for Benoist is admonished to

 comply with the Local Rules when filing in the future. Titan has

 fourteen (14) days to respond to the statements of additional

 facts included in the Statement to which it has reserved the

 right to respond.

       SO ORDERED this 30th day of April, 2021.



                                     /s/ Samuel H. Mays, Jr.
                                    SAMUEL H. MAYS, JR.
                                    UNITED STATES DISTRICT JUDGE




                                     5
